Citation Nr: 1727885	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an eye disorder, to include senile cataracts, blepharitis, dry eye, and nasal pterygium of the right eye.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and anxiety.

3. Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

This case comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of August 2011 and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran moved to advance his appeal on the docket in February 2017.  The Board denied this motion in May 2017.

The Board has recharacterized the psychiatric claim as indicated above in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of a non-expert claimant). 

The Board decides Issues 1-2 below.  The Board REMANDS Issues 3-6 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In December 2015, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal of VA's denial of service connection for an eye disorder.  Therefore, no questions of fact or law remain on this issue before the Board.

2. The Veteran's acquired psychiatric disorder is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2. The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Eye Disorder

VA received a statement from the Veteran in December 2015 that said he had "made no claim" for an eye disorder.  He also stated that he commented on his "light sensitivity" in service only to support his service connection claims for neuropathy, which VA has granted.  Based on these statements, the Board will dismiss the claim.

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting section 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Acquired Psychiatric Disorder

VA examined the Veteran for compensation purposes in June 2011 and March 2012, with both examiners finding that the Veteran had "no mental disorder."  Notwithstanding this, VA also examined him for compensation purposes in April 2015, with the examiner diagnosing an "unspecified depressive disorder." Moreover, VA treatment records and a statement from Dr. N.O., the Veteran's private treating physician, confirm he is receiving treatment for depression and "depressed mood."  This meets the first prong of a service connection claim.  

The Veteran's DD Form 214 shows he received the Vietnam Gallantry Cross with Palm.  This commendation confirms that the Veteran served in combat.  Therefore, pursuant to 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d), the Board accepts that the combat events the Veteran has consistently described as leading to his depression occurred, and in all events otherwise indicate mental trauma.  This meets the second prong of a service connection claim.  

For the third prong, Dr. N.O., in an April 2013 statement, traced the Veteran's psychiatric state after his separation from service, finding the Veteran's depression was related to combat.  Indeed, she found "medical evidence of a link between [the Veteran's] current symptomatology" and his Vietnam service.  This meets the third prong of a service connection claim.  

All three prongs of service connection are met, so the appeal is granted. 


ORDER

The appeal for a service connection for an eye disorder, to include senile cataracts, blepharitis, dry eye, and nasal pterygium of the right eye, is dismissed.

Service connection for depression is granted.


REMAND

First, VA most recently examined the Veteran for compensation purposes for his neuropathy in May 2016.  During this examination, the Veteran reported receiving treatment at "the VA primary care clinic and with a private neurologist," Dr. D.G., within the year prior to the examination.  The latest VA treatment records in the Veteran's file date from May 2015 and VA does not have Dr. D.G.'s records.  Remand is warranted to attempt to obtain these records before adjudicating the appeal.

Second, the TDIU claim is inextricably intertwined with the Board's grant of service connection above and the neuropathy issues it is remanding.  Therefore, the Board will wait for VA to implement its decision before adjudicating this issue.



Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

a) All VA treatment records from the San Juan VAMC (and any related clinics) dated after May 2015.
b) All treatment records from Dr. D.G., as indicated in the Veteran's May 2016 VA compensation examination report.

2. Conduct all development deemed necessary.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


